Citation Nr: 1403136	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  10-08 291A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder.

2. Entitlement to service connection for a sinus disability (claimed as deviated septum and sleep apnea), to include as due to an undiagnosed illness.

3. Entitlement to service connection for a back disability, to include as due to an undiagnosed illness. 

4. Entitlement to service connection for a right wrist disability, to include as due to an undiagnosed illness.

5. Entitlement to service connection for a left ankle disability, to include as due to an undiagnosed illness.

6. Entitlement to service connection for a left shoulder disability, to include as due to an undiagnosed illness.

7. Entitlement to service connection for a bilateral hip disability, to include as due to an undiagnosed illness.

8. Entitlement to service connection for residuals of an avulsion fracture of the right middle finger. 

9. Entitlement to service connection for chronic urinary tract infections (UTIs).

10. Entitlement to service connection for a left heel spur. 

11. Entitlement to service connection for a right heel spur.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from September 1991 to May 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In November 2012, the Board granted service connection for a Cesarean section scar and denied service connection for a left wrist disability, a right ankle disability and sciatica.  The issues listed on the title page were remanded for additional development. 

One issue previously on appeal, entitlement to service connection for a bilateral knee disability, was granted by the VA Appeals Management Center (AMC) in an April 2013 rating decision. See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of 'downstream' issues such as the compensation level assigned for the disability or the effective date of service connection). Therefore, this issue has been resolved and is no longer in appellate status. 

The issue of entitlement to service connection for a right heel spur is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC in Washington, DC.


FINDINGS OF FACT

1. During the appeal period, the Veteran had an acquired psychiatric disorder that is attributable to service. 

2. The Veteran has a deviation of the nasal septum that is attributable to service. 

3. The Veteran's limited range of motion of the spine demonstrates a qualifying chronic disability resulting from undiagnosed illness due to her Persian Gulf service.  This disability can at least be rated as compensable.

4. The Veteran's limited range of motion of the right wrist demonstrates a qualifying chronic disability resulting from undiagnosed illness due to her Persian Gulf service.  This disability can at least be rated as compensable.

5. The Veteran's limited range of motion of the left ankle demonstrates a qualifying chronic disability resulting from undiagnosed illness due to her Persian Gulf service.   This disability can at least be rated as compensable.

6. The Veteran's limited range of motion of the left shoulder demonstrates a qualifying chronic disability resulting from undiagnosed illness due to her Persian Gulf service.  This disability can at least be rated as compensable.

7. The Veteran's limited range of motion of the hips demonstrates a qualifying chronic disability resulting from undiagnosed illness due to her Persian Gulf service.  This disability can at least be rated as compensable.

8. The Veteran's right middle finger joint pain demonstrates a qualifying chronic disability resulting from undiagnosed illness due to her Persian Gulf service.  This disability, however, was not manifest during active service in the Southwest Asia theater of operation and has not manifest to a compensable degree.

9. The Veteran has recurrent UTIs which are attributable to service.

10. The Veteran has a left heel spur which is attributable to service. 



CONCLUSIONS OF LAW

1. Major depressive disorder was incurred in service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2013).

2. A deviated nasal septum was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2013).

3. The Veteran's spine symptomatology is presumed to have been incurred during her Persian Gulf service. 38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2013).

4. The Veteran's right wrist symptomatology is presumed to have been incurred during her Persian Gulf service. 38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2013).

5. The Veteran's left ankle symptomatology is presumed to have been incurred during her Persian Gulf service. 38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2013).

6. The Veteran's left shoulder symptomatology is presumed to have been incurred during her Persian Gulf service. 38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2013).

7. The Veteran's bilateral hip symptomatology is presumed to have been incurred during her Persian Gulf service. 38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2013).

8. A right middle finger disability was not incurred in or aggravated by service and has not manifested to a compensable degree following service in Southwest Asia during the Persian Gulf war. 38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2013).

9. Recurrent UTIs were incurred in service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2013).

10. A left heel spur was incurred in service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After the evidence has been assembled, the Board is responsible for evaluating the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).  

Indeed, in Gilbert v. Derwinski, 1 Vet.App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet.App. 518, 519 (1996), citing Gilbert, 1 Vet.App. at 54.

Furthermore, the Board notes that it has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the issues adjudicated herein and what the evidence in the claims file shows, or fails to show, with respect to these claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet.App. 122, 128-30 (2000).  

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  The law and regulations also require VA to notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided to VA that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

In March 2006, the Court issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and held that the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In the present case, VA issued a VCAA notice letter to the Veteran in August 2008.  This letter informed the Veteran of what evidence was required to substantiate her service connection claims and of her and VA's respective duties for obtaining evidence.  

The August 2008 letter also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess.  

In short, the record indicates that the Veteran received appropriate notice pursuant to VCAA.

The VCAA also provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  

In the present appeal, the Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate her claims, and that there is no reasonable possibility that further assistance would aid in substantiating such claims.  

In this capacity, as noted in the Introduction, the Veteran's claim was remanded for additional development in November 2012.

Specifically, the Board's remand requested that the AMC contact the Veteran and request she submit or authorize VA to obtain her medical treatment records, schedule her for additional VA examinations.  The Veteran's claim was then to be readjudicated.

The record reveals that the AMC requested the appellant identify or submit any additional records she might have in a January 2013 letter.  She did not authorize or submit any records in response.  The record also reflects that the Veteran was afforded the requested VA examination in February 2013.  Thus, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet.App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required). 

In addition, the record contains the Veteran's service treatment records, VA medical records and VA examination reports.  

The Board has carefully reviewed the Veteran's statements and concludes that she has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

As the Board will discuss in its analysis, the Veteran was provided with a VA examination in February 2013.  The report of this examination reflects that the examiner reviewed the Veteran's past medical history, recorded her current complaints, conducted an appropriate physical examination and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Supporting rationale was also provided for the opinions proffered.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board therefore concludes that the examination is adequate for adjudication purposes.  See 38 C.F.R. § 4.2 (2013).

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  The Veteran has been accorded the opportunity to present evidence and argument in support of her claims.  She has declined to exercise her option of a personal hearing.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to her claim.  Essentially, all available evidence that could substantiate the claim has been obtained. There is no indication in the file that there are additional relevant records that have not yet been obtained.  

II. Law and Regulations

In general, service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2013).

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet.App. 1, 8 (1999). 

Additionally, service connection for chronic, undiagnosed illness (or a medically unexplained chronic multi-symptom illness such as fibromyalgia, chronic fatigue syndrome, or functional gastrointestinal disorders) arising from service in Southwest Asia during the Gulf War may be established under 38 U.S.C.A. § 1117 (West 2002) and 38 C.F.R. § 3.317 (2013).

Under those provisions, service connection may be established for objective indications of a chronic disability resulting from an undiagnosed illness or illnesses, provided that such disability (1) became manifest in service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (2) by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis.  To fulfill the requirement of chronicity, the illness must have persisted for six months. 38 U.S.C.A. § 1117, 38 C.F.R. § 3.317 (2013).

Signs or symptoms which may be manifestations of undiagnosed illness include, but are not limited to: fatigue, signs or symptoms involving skin, headache, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders. 38 C.F.R. § 3.317(b).

Compensation shall not be paid under this section, however, if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs. 38 C.F.R. § 3.317(c).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b).

III. Analysis

The Veteran's DD 214 does not denote service in the Southwest Asia theater of operations or any foreign service; however, she did receive the Global War on Terrorism Expeditionary Medal.  Furthermore, her service treatment records reference deployments to Pakistan (April 2004 clinic note) and to Qatar (See July 2003 379th Expeditionary Medical Group Questionnaire, an April 2006 Intake Assessment at Al Udeid Air Base, and a September 2006 Post-Deployment Health Assessment).  This evidence indicates that the Veteran is a Persian Gulf War veteran.

While cognizant that the Veteran served in the Southwest Asia, the record does not indicate, and the Veteran has not alleged, that she has a residual injury or disease as a result of combat.  As a result, the combat presumption is not for application in this case.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2013).  

The Board also notes that the Veteran has not been diagnosed with a chronic disease within the meaning of the general compensation law. 38 U.S.C.A. § 1101; 38 C.F.R. § 38 C.F.R. § 3.303(b), 3.309.  (Gulf War cases have a different set of standards.)




	A.  An acquired psychiatric disability

The evidence of record indicates that the Veteran was diagnosed with an acquired psychiatric disability (major depressive disorder) while on active duty.  In April 2008, a physical evaluation board (PEB) determined that the Veteran's depression was an unfitting condition that was compensable and ratable and incurred in the line of duty.  The PEB recommended permanent retirement. 

Following the Board's remand, additional treatment records were associated with the Veteran's claims file.  These records document that she continued to experience depression following her separation from service and during the appeal period.  Specifically, treatment records created two months after her separation from service document an ongoing diagnosis of major depressive disorder. 

The Board is cognizant that the December 2009 VA examiner found that the Veteran did not have a psychiatric disability, and the February 2013 VA examiner did not diagnose major depressive disorder but instead diagnosed the Veteran with attention-deficit/hyperactivity disorder.  However, the evidence of record indicates that the Veteran was initially diagnosed with major depressive disorder during service and this disability continued after her separation from service and during the appeal period.

In short, the record indicates that the Veteran incurred major depressive disorder during service.  Service connection is warranted.

	B.  A sinus disability 

The Veteran is seeking service connection for a sinus disability.  Specifically, in her March 2010 substantive appeal, she argued that service connection should be granted for a deviated septum.  The Board notes, however, that the Veteran also stated that her condition might be more accurately diagnosed as sleep apnea.  

Service treatment records document that the Veteran was diagnosed with a deviated septum, hypertrophic tubinates, and chonca bullosa following an August 2001 CT scan.  These records indicate that the Veteran subsequently underwent surgery to repair the deviated nasal septum and bilateral inferior tubinoplasty.  See an October 2001 operative report. 

While on deployment in Qatar, in February 2006, the Veteran sought treatment for difficulty sleeping.  She complained that she was getting 8 hours of sleep but was tired when she awoke.  She was diagnosed with fatigue and the treating clinician noted that there were concerns that the Veteran may have obstructive sleep apnea but she could not be properly evaluated for this disability while deployed. 

Following her deployment, a sleep study was conducted in August 2006 which was "normal."  Phrased differently, while the Veteran complained of fatigue and difficulty sleeping during service, she was examined and found not to have sleep apnea.

During the December 2009 VA examination, the Veteran reported that she began experiencing frequent sinus infections and snoring that was loud enough to wake her following her in-service sinus surgery.  On physical examination, there were no significant obstructions, polyps, enlarged turbinates, or septal deviation.  The examiner diagnosed the Veteran as having chronic sinusitis in service for which she received medical therapy.  

With regard to deviated nasal septum, the examiner noted that there were no findings to support this diagnosis, but she did not state whether there were any residuals from her in-service surgery.  

With regard to sleep apnea, the examiner indicated that there were no objective findings to support a diagnosis, but incorrectly stated that there is no indication that she underwent a sleep study or that any measures were taken to identify whether she had sleep apnea.  

Based on the inadequacies in the December 2009 VA examination, the Board remanded the Veteran's claim for additional development.  

VA treatment records associated with the Veteran's claims file following the Board's remand include a January 2010 sleep study which diagnosed her with obstructive sleep apnea.  These records also include a June 2011 CT scan of the Veteran's sinuses which revealed a nasoseptal deviation.  

During the February 2013 VA examination, the Veteran stated that she underwent deviated nasal septal surgery in September 2011 which eliminated her recurrent sinus infections, improved her congestion, and improved her snoring.  The examiner noted that a February 2013 X-ray study revealed a mild deviation of the nasal septum towards the right.

In discussing the etiology of the Veteran's disabilities, the examiner noted that the Veteran did not meet the criteria for obstructive sleep apnea while on active duty, but that her in-service sleep difficulties were related to "life stressors."  The examiner explained that the Veteran developed sleep apnea after her separation from service. 

With respect to her nasal obstruction, the VA examiner diagnosed the Veteran with status-post septoplasty and bilateral tubinoplasty with residual mild deviation of the nasal septum to the right. 

As the record reflects that the Veteran's deviation of the nasal septum is a residual of her in-service surgery, service connection for this disability is warranted.


	C. Right wrist, left ankle, bilateral hips, left shoulder, and a back disorder

As an initial matter, the Board notes that the service treatment records include a July 1991 medical prescreening record wherein the Veteran reported pre-service treatment for back pain and a sprained ankle.  While the reviewing medical officer noted that an orthopedic consultation was needed, an enlistment examination and/or orthopedic consultation report is not of record and there is insufficient evidence to rebut the presumption of soundness. 

The Veteran's service treatment records document that she sought treatment for joint pain on multiple occasions while on active duty.  Specifically, these records indicate that the Veteran complained of right wrist pain and was diagnosed with tendonitis in June 1999, a sprain/strain in November 2000, myofascial pain in May 2001, and a "probable symptomatic dorsal ganglion" in September 2003.  

With respect to her left shoulder, the Veteran was diagnosed with left "shoulder pain" in February 2002.  She was also diagnosed with pain and stiffness of the left shoulder in March 2006.  

The Veteran's service treatment records document that she complained of left ankle pain in October 1991 and was diagnosed with tendonitis.  Prior to her separation from service, in May 2008, the Veteran stated that she recently fell and injured her ankle.  An X-ray report notes that there was no soft tissue swelling or significant effusion.  

During the December 2009 VA examination, the Veteran complained that she injured her hips while performing butterfly stretches in 1996.  The examiner noted that her service treatment records document a history of trochanteric bursitis.  Indeed, a service treatment records from April 2008 notes that the Veteran had a history of trochanteric bursitis.  See also a November 2004 treatment record. 

The Veteran also complained of back pain several times in 1992, which was assessed as being musculoskeletal or muscular in nature.  In October 1992, she reported that her back pain had improved and that she only had occasional pain with prolonged standing.  A November 2003 Post-Deployment Health Assessment notes that she had numerous complaints, including back pain after returning from Qatar.  A December 2005 record notes that muscles spasms were causing back pain.  Service treatment records from one month prior to her separation from service include lumbago among the list of her current disabilities.  

Following her separation from service, the Veteran was afforded a VA examination in December 2009.  After a review of the claims file and a physical examination, the examiner stated that the Veteran had lumbago during service which has since resolved.  The examiner also diagnosed the Veteran with a left shoulder strain which had resolved, a left ankle sprain which had resolved, trochanteric bursitis which had resolved, and a history of carpal tunnel syndrome with no objective evidence to support a current diagnosis. 

While the December 2009 VA examiner indicated that the Veteran did not have a current right wrist, left ankle, bilateral hip, left shoulder or back disorder; a physical examination revealed that she experienced a limited range of motion in these joints due to pain.  Consequently, the Board found that the examination was inadequate and the remanded these issues for a new examination. 

The Veteran was afforded an additional VA examination in February 2013.  After reviewing the claims file and conducting a physical examination, the VA examiner noted that the "Veteran reports complete resolution of her in-service back pain without recurrence."  It was noted that her "back is grossly normal/unremarkable" with "no palpable muscle spasms or tenderness along [the] vertebral spine or paravertebral muscles, no scoliosis, other deformity or [asymmetry.]  Normal full range of motion."  

Similarly, the February 2013 examiner found that the Veteran's right wrist, left ankle, left shoulder, and right hip disabilities had resolved.  With respect to her left hip, the examiner reported that there was no evidence of a left hip condition.

The examiner did not, however, comment on the symptomatology identified during the December 2009 VA examination.  Moreover, treatment records associated with the Veteran's claims file do not include a diagnosis of a wrist, ankle, hip, shoulder or spine disability or account for the limited range of motion identified during the appeal period.  As such, the Board finds that the Veteran's symptoms qualify as an undiagnosed illness.

Further, as the Veteran filed her claim in July 2008, and these symptoms were noted during the December 2009 VA examination, the symptoms have lasted for longer than six months and thereby fulfill the requirement of chronicity. 

As the Veteran's disabilities did not manifest during active service in the Southwest Asia theater of operations, in order to grant service connection on the basis of the Persian Gulf presumption, the Board must determine whether the Veteran's symptoms have manifested to a degree of 10 percent.  See 38 C.F.R. § 3.317(a)(1)(i).  

To determine whether an undiagnosed illness is manifested to a degree of 10 percent or more, the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich, 19 Vet.App. at 472. The Board must explain its selection of an analogous Diagnostic Code.  Id.

The Board finds that the Veteran's hip, shoulder, wrist and ankle joint pain can be rated as 10 percent disabling by analogy to the provisions of 38 C.F.R. § 4.59 and Diagnostic Code 5010 (arthritis due to trauma).  Specifically, the functions affected, anatomical location, and symptomatology for this diagnostic code are similar to the Veteran's complaints.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich, 19 Vet.App. at 472.  

In the present case, the limitation of motion of the Veteran's wrist, ankle, hips and shoulder that was indentified during the December 2009 VA examination would be noncompensable under the appropriate Diagnostic Codes.  As a result, a 10 percent rating would be warranted under 38 C.F.R. § 4.59 and Diagnostic Code 5010.

With respect to the Veteran's spine, the Board finds that a 10 percent rating could be awarded under Diagnostic Code 5237.

Diagnostic Code 5237 provides that a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 

In this case, during the December 2009 VA examination, the Veteran demonstrated forward flexion of the thoracolumbar spine of zero - 70 degrees. 

Based on the foregoing, the Veteran has been shown to have an undiagnosed right wrist, left ankle, left shoulder bilateral hip and spine disabilities that have manifest to a compensable degree during the appeal period.  Accordingly, resolving any doubt in the Veteran's favor, the claims for service connection are granted. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).





	D. Right middle finger fracture residuals

The Veteran is seeking service connection for residuals of a right middle finger fracture.  She has alleged that she fell during service and fractured the middle finger of her right hand. See the December 2009 and February 2013 VA examinations. 

Upon review, the Veteran's service treatment records are completely negative for any complaints or treatment of a right middle finger injury.  Instead, the record indicates that the Veteran fractured her left middle finger in December 1996. 

A subsequent January 2001 X-ray of the Veteran's left wrist and hand revealed no abnormalities.  Specifically, the X-ray study noted that the joint spaces were within normal limits and there were "no destructive bony lesions."  

The Veteran's service treatment records do not contain any document of treatment or complaints of right middle finger pain or fracture. 

During the December 2009 VA examination, the Veteran complained of "random, episodic, very fleeting sharp pain" in her right finger which occur "1-2 times" per month and last for only a few seconds.  A physical examination revealed "mild tenderness to palpation over the MCP (metacarpophalangeal) joint of the third (long finger), right hand." 

In July 2011, the Veteran sought treatment for right middle finger pain which she stated began one "month ago without any particular inciting agent."  X-rays of the Veteran's bilateral hands revealed "no fractures or dislocations. No significant degenerative changes . . . and all joint spaces are preserved."  She was diagnosed with "joint pain[,] fingers."

The Veteran was afforded a VA examination in February 2013.  Following a review of the claims file and a physical examination, the VA examiner diagnosed the Veteran with a left middle finger fracture that has since resolved.  She did not diagnose the Veteran with a right middle finger disability. 

While the record documents the Veteran's repeated complaints of right middle finger pain, she has not been diagnosed with an identifiable disability. 

As noted above, in order to grant service connection on the basis of the Persian Gulf presumption, the Board must also determine whether the Veteran's symptoms have manifested to a degree of 10 percent.  See 38 C.F.R. § 3.317(a)(1)(i). 

Upon review, the Board finds that the Veteran's right middle finger symptomatology has not manifested to a degree of 10 percent or more when rated by analogy to any of the diagnostic criteria governing the middle finger. 

Specifically, the Veteran has consistently demonstrated full muscle strength and full range of motion in her right finger. The VA examination reports and post-service treatment records do not document any functional loss or functional impairment as a result of the Veteran's right middle finger pain. 

As a result, the Veteran's middle finger symptomatology is not analogous to an amputation of the right middle finger without metacarpal reception, at proximal interphalangeal joint or proximate thereto (Diagnostic Code 5154); ankylosis of the long finger (Diagnostic Code 5226); limitation of motion of the long finger (5229); or degenerative arthritis (Diagnostic Code 5003). 

In short, the evidence shows that the Veteran has complained of pain in her right middle finger without any resulting functional impairment.  

Based on the foregoing, the Veteran has been shown to have an undiagnosed right middle finger disability.  However, that disability has not manifest during active service in the Southwest theater of operations or to a compensable degree.  

In summary, a disability of the right middle finger is not shown by the evidence of record.  The Board has carefully reviewed the record and has concluded that a preponderance of the evidence is against the Veteran's claim for service connection, to include as due to an undiagnosed illness.  The doctrine of reasonable doubt has been considered but as the preponderance of the evidence is against her claim, it is not applicable.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

	E. Recurrent UTIs

The Veteran was treated for recurrent UTIs multiple times in service.  During the December 2009 VA examination, the Veteran reported that she had recurring UTIs approximately once every six months.  While the VA examiner noted that the Veteran had recurrent UTIs in service which resolved without residuals, she did not address her complaints of post-service reoccurring UTIs. 

Following the Board's remand, the Veteran was afforded a VA examination in February 2013.  While the VA examiner noted that there was no record of a post-service UTI, she found that the Veteran had a history of recurrent UTIs and opined that her UTIs are "at least as likely as not caused by and related to [the] UTIs which began [during] service." 

As the February 2013 VA examiner found that the Veteran has recurrent UTIs which are related to the UTIs she experienced in service, service connection is warranted.

	F. Left heel spur 

The Veteran's service treatment records document that she underwent an x-ray of her left ankle on May 14, 2008, less than two weeks before her separation from service.  A left heel spur was identified. 

Following her separation from service and during the appeal period, in August 2008, the Veteran underwent an additional x-ray of her left foot which revealed a left heel spur.  A left heel spur was also diagnosed during the December 2009 and February 2013 VA examinations.

In short, the record indicates that the Veteran incurred a left heel spur during service.  Service connection is warranted.



ORDER

Service connection for major depressive disorder is granted. 

Service connection for a deviated nasal septum is granted.

Service connection for a spine disability is granted.

Service connection for an undiagnosed back disability is granted. 

Service connection for an undiagnosed right wrist disability is granted.

Service connection for an undiagnosed left ankle disability is granted. 

Service connection for an undiagnosed left shoulder disability is granted.

Service connection for an undiagnosed bilateral hip disability is granted.

Service connection for residuals of an avulsion fracture of the right middle finger, to include as due to an undiagnosed illness, is denied

Service connection for chronic UTIs is granted.

Service connection for a left heel spur is granted.


REMAND

After having carefully considered the matter, and for the following reasons, the Board believes that the remaining issue of entitlement to service connection for a right heel spur must be remanded for further development.  

In November 2012, the Board observed that the Veteran had complained of increased heel pain from prolonged standing and that her private podiatrist had diagnosed her with heel spurs.  As the VA examiner did not provide any explanation as to the positive objective findings related to the Veteran's right heel, the examination was found to be inadequate.

The Veteran was afforded an additional VA examination in February 2013.  After conducting a VA examination and reviewing the claims file the VA examiner stated that the Veteran's heel spurs developed in October 2008, following her separation from service.  While the examiner noted that "some bone spurs form as part of the aging process" she also included a discussion about plantar fasciitis and how prolonged standing is a risk factor for this disability.

While the VA examiner noted that the Veteran's right heel spur was diagnosed after her separation from service, she did not comment on whether this disability could be related to her complaints of prolonged standing while on active duty.  See 38 C.F.R. § 3.303(d) (service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.)  This is a medical question which cannot be answered by the Board. See Colvin v. Derwinski, 1 Vet.App. 191, 175 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).

This question must be answered by an appropriately qualified medical professional.  See McLendon v. Nicholson, 20 Vet.App. 79 (2006); Charles v. Principi, 16 Vet.App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2013) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

Accordingly, the remaining issue is REMANDED for the following action:

1. The RO should take appropriate steps to contact the Veteran in order to have her identify all VA and non-VA health care providers who have treated her for the right heel spur since service. Based on the Veteran's response, the RO should take all indicated action to obtain copies of the outstanding records from any identified treatment source.

2. Then, the RO should arrange for an appropriate health care provider to review the Veteran's claims file and provide an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any current right heel spur had its clinical onset in service or otherwise is due to an event or incident of her period of active duty.  

In rendering an opinion, the examiner is asked to comment on the Veteran's complaints of prolonged standing.  A complete rationale for all opinions expressed should be provided.

3. After undertaking all indicated development, the RO should readjudicate the issue of service connection for a right heel spur in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should provide the Veteran with a fully responsive SSOC and afford her a reasonable opportunity for response.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


